Martin, J.
delivered the opinion of the The plaintiff claims the produce of . his labour, and materials furnished, in repair-_ * ing a house, the property of the wife and the heirs of Rome.
Judgment was taken by default. The husband had the default set aside and pleaded the general issue, a special contract that the repairs were inartificially made, and . . , . that he had a right to judgment m reconvention.
The plaintiff had judgment against both, and they appealed.
It is clear that as the wife did not answer, and there is no evidence of the quantum of her interest in the house, nor of the nature of her estate, judgment was irregularly given against her.
As to the husband, the plaintiff was interrogated by him and answered that the special contract, stated in the answer, which was entered into between the plaintiff and Hendley, *615and1 the defendant, wás not carried into effect by them; the work was performed by the plaintiff alone, and was in many respects different from that first contemplated—the defendant having required additions and alterations.
Davis, for defendant.
The whole turns on matters of fact, in acting upon which we are not aware that the district court erred.
It is therefore ordered, adjudged and decreed, that the judgment be annulled, avoided and reversed, as far as it regards the wife, and affirmed as far as it concerns the husband, he paying costs in both courts.